Citation Nr: 0335464	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-19 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased initial rating for 
degenerative joint disease of
the right knee, currently evaluated as 10 percent 
disabling, effective March 5, 2001.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1980 to March 
2001.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (Waco RO).  In that rating decision, the Waco RO 
granted entitlement to service connection for degenerative 
joint disease of the right knee and assigned a 10 percent 
disability rating, effective March 5, 2001.  In December 
2002, the case was transferred to the RO in Atlanta, Georgia 
(Atlanta RO) after the veteran relocated during the pendency 
of this appeal.


REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary in connection with the 
veteran's claim for an initial disability rating in excess of 
10 percent for his service-connected degenerative joint 
disease of the right knee is necessary.  Specifically, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Given a recent decision of the United 
States Court of Appeals for the Federal Circuit that 
invalidated 38 C.F.R. § 19.9(a)(2), however, this development 
must be accomplished by remand.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Therefore, in order to assist the veteran in the 
development of his appeal and to ensure due process, this 
case must be REMANDED for the following development:

1.	The veteran should be accorded an 
updated VA examination by the 
appropriate physician to determine the 
current nature and extent of the 
degenerative joint disease of his right 
knee.  The claims folder and copy of 
this remand must be made available to 
the examiner prior to the examination.  
The examiner should review all 
examination reports, including but not 
limited to the veteran's service 
records, VA outpatient treatment records 
dated in May 2002, and a VA examination 
report dated in December 2000.  The 
examiner should conduct all necessary 
tests, to include complete range of 
motion testing and X-rays or a magnetic 
resonance imaging (MRI) test, if 
necessary, and should be asked to 
provide a detailed report of all 
findings.  

The examiner should also set forth in 
degrees of excursion, the limitation of 
motion of the right knee.  In addition, 
the examiner should also:

(a)	Express an opinion as to 
whether pain that is related to the 
veteran's service-connected 
degenerative joint disease of the 
right knee could significantly 
limit the functional ability of the 
veteran's right knee during flare-
ups, or when the knee is used 
repeatedly over a period of time, 
and express these determinations, 
if feasible, in terms of the 
additional loss of range of motion 
due to pain on use or during flare-
ups; 

(b)	Determine whether as a result 
of the veteran's service-connected 
degenerative joint disease of the 
right knee, the right knee exhibits 
weakened movement, excess 
fatigability or incoordination, and 
express these determinations, if 
feasible, in terms of additional 
loss of range of motion due to any 
weakened movement, excess 
fatigability or incoordination.  If 
the examiner is unable to offer an 
opinion as to whether or not these 
factors result in additional loss 
of motion, it should be so stated.  
The examiner's report should 
reflect a review of the entire 
evidentiary record.

(c)	The examiner should determine 
whether there is instability of the 
right knee, noting that the VA 
outpatient treatment report dated 
in May 2002 the examiner reported 
"2+ medial laxity in 30 degrees of 
flexion."


2.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) as well as 38 
U.S.C.A. §§ 5102, 5102 and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
any other applicable legal precedent.  
This includes informing the veteran of 
the time he has in which to submit 
additional evidence.

3.	To the extent the claim on appeal 
remains denied, the veteran should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for an initial 
disability rating in excess of 10 
percent for degenerative joint disease 
of the right knee, to include a summary 
of the evidence and discussion of all 
pertinent regulations, including the 
reports from the examination requested 
above and the VCAA.  The RO should 
consider the applicability of other 
Diagnostic Codes which relate to 
disabilities of the knee to the rating 
of the veteran's knee disability.  
Entitlement should also be considered 
upon both schedular and extraschedular 
bases.  The RO should take care to 
ensure that, in any supplemental 
statement of the case issued pursuant to 
its adjudication of the veteran's claim 
for an increased rating, the reasons and 
bases for its determination (on both 
schedular and extraschedular grounds) 
are set forth in detail.  If all 
benefits are not granted, the case, upon 
completion of the usual adjudicative 
procedures, should be returned to the 
Board for further review.  An 
appropriate period of time should be 
allowed for a response.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified, and he has the right to submit additional evidence 
and argument on the matter or matter the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals of the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Park IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




